

	

		III

		109th CONGRESS

		1st Session

		S. RES. 202

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Mr. Frist (for himself,

			 Mrs. Dole, and Mr. Lugar) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Urging the Government of Sudan and the

		  Sudan People's Liberation Movement/Army to fully implement the Comprehensive

		  Peace Agreement of January 9, 2005. 

	

	

		Whereas

			 the people of Sudan have been devastated by war for all but 10 years since

			 Sudan gained its independence in 1956;

		Whereas

			 the second civil war in Sudan between the Government of Sudan in the north and

			 the Sudan People’s Liberation Army in the south began in 1983 and lasted for

			 more than 20 years;

		Whereas

			 more than 2,000,000 people died and more than 4,000,000 people were

			 internationally displaced or became refugees as a direct or indirect result of

			 the civil war in Sudan;

		Whereas

			 the Government of Sudan and the Sudan People’s Liberation Movement/Army failed

			 on numerous occasions to bring a peaceful and just end to the civil war in

			 Sudan throughout the 1990s;

		Whereas, in September 2001, President

			 George W. Bush appointed former Senator John Danforth as Special Envoy for

			 Peace in Sudan to explore the potential of the United States to become involved

			 in searching for a just resolution to the civil war in Sudan, and appointed

			 Andrew Natsios, the Administrator of the United States Agency for International

			 Development, as the Special Humanitarian Coordinator for Sudan to enhance the

			 delivery of assistance that could help reduce the suffering of the people of

			 Sudan;

		Whereas, in July 2002, the Government of

			 Sudan and the Sudan People’s Liberation Movement/Army reached the historic

			 Machakos Protocol, an agreement on the role of religion in Sudan and the right

			 to self-determination for the people of southern Sudan;

		Whereas, in October 2002, the Government of

			 Sudan and the Sudan People’s Liberation Movement/Army signed a memorandum of

			 understanding that called for a cessation of hostilities and unimpeded

			 humanitarian access to all areas of Sudan;

		Whereas

			 peace talks continued throughout 2003, with discussions focusing on wealth

			 sharing and the control of 3 contested areas of Sudan;

		Whereas, on November 19, 2004, the

			 Government of Sudan and the Sudan People’s Liberation Movement/Army signed a

			 declaration committing themselves to reach a final comprehensive peace

			 agreement by December 31, 2004, in the context of a special session of the

			 United Nations Security Council;

		Whereas, on November 19, 2004, the United

			 Nations Security Council unanimously adopted Security Council Resolution 1574,

			 which welcomed the commitment of the Government of Sudan and the Sudan People’s

			 Liberation Movement/Army to reach an agreement by the end of 2004, and

			 highlighted the intention of the international community to assist the people

			 of Sudan and support the implementation of a comprehensive peace

			 agreement;

		Whereas

			 the Government of Sudan and the Sudan People’s Liberation Movement/Army

			 initialed the final elements of a comprehensive peace agreement on December 31,

			 2004;

		Whereas, on January 9, 2005, the Government

			 of Sudan and the Sudan People’s Liberation Movement/Army formally signed the

			 Comprehensive Peace Agreement;

		Whereas

			 the Comprehensive Peace Agreement provides for a new constitution, new

			 arrangements for power sharing and wealth sharing, and a 6-year interim period

			 to be followed by a referendum in southern Sudan so that the people of southern

			 Sudan can decide their political future;

		Whereas

			 the Comprehensive Peace Agreement provides for new institutions to be created

			 and a new Government of National Unity to be installed in Sudan once the

			 constitution is ratified;

		Whereas despite progress on reaching a peace agreement on

			 the North-South conflict there has been little progress to end the ongoing

			 conflict in the region of Darfur;

		Whereas, after tens of thousands of

			 civilians died due to a targeted campaign of violence by the Government of

			 Khartoum, Congress declared on July 22, 2004, that the atrocities in Darfur

			 were genocide, committed primarily by the Government of Sudan and its allied

			 Janjaweed militias;

		Whereas, on September 9, 2004, Secretary of

			 State Colin Powell testified that genocide has been committed in

			 Darfur;

		Whereas, on June 30, 2005, President Bush

			 confirmed that the violence in Darfur region is clearly genocide [and]

			 the human cost is beyond calculation;

		Whereas

			 the Comprehensive Peace Agreement provides a model for the resolution of all

			 conflicts in Sudan, including Darfur, eastern Sudan, and elsewhere;

		Whereas, on July 9, 2005, the 6-year

			 interim period under the Comprehensive Peace Agreement began with the formation

			 of a new transitional government and the signing of an interim constitution,

			 and Dr. John Garang, the Chairman of the Sudan People’s Liberation

			 Movement/Army, was sworn in by President Omar Hassan al Bashir as First Vice

			 President of Sudan;

		Whereas

			 millions of the people across Sudan continue to suffer from the effects of war,

			 including displacement and war-related disease, hunger, and

			 malnutrition;

		Whereas

			 the people of southern Sudan are in desperate need of reconstruction assistance

			 to build and improve vital infrastructure components that are nearly

			 nonexistent in southern Sudan;

		Whereas, despite the historic signing of

			 the Comprehensive Peace Agreement in January 2005, the key to success will now

			 be the full and timely implementation of the agreement by all sides, wholly

			 consistent with the letter, spirit, and intent of the agreement; and

		Whereas

			 the impact and efficacy of the Comprehensive Peace Agreement will also be

			 measured by the political resolution of ongoing conflict in other parts of

			 Sudan, including Darfur and the east of Sudan: Now, therefore, be it

		

	

		That the Senate—

			(1)commends the people of Sudan on the signing

			 of the historic Comprehensive Peace Agreement on January 9, 2005;

			(2)urges the new Government of National Unity

			 of Sudan, consisting of elements of the National Congress Party and the Sudan

			 People’s Liberation Movement/Army, to fully implement the Comprehensive Peace

			 Agreement in a timely manner consistent with the letter, spirit, and intent of

			 the agreement;

			(3)requests that the United States

			 Government—

				(A)commit to high-level, sustained engagement

			 to closely monitor the implementation of the Comprehensive Peace Agreement and

			 events on the ground in Sudan, including in Darfur and elsewhere; and

				(B)sustain pressure as appropriate to ensure

			 the Comprehensive Peace Agreement is implemented in a full, timely, and

			 thorough manner;

				(4)urges the United States Government—

				(A)to maintain sanctions on the Government of

			 Sudan as appropriate until the Comprehensive Peace Agreement has been fully

			 honored and implemented; and

				(B)to renew efforts to implement additional

			 sanctions through the United Nations Security Council until peace in Darfur is

			 achieved and those responsible for genocide, war crimes, crimes against

			 humanity, and criminal acts are brought to justice;

				(5)strongly urges the Government of National

			 Unity of Sudan to use the Comprehensive Peace Agreement as the basis for

			 negotiation of a peaceful resolution of the conflicts in Darfur and other areas

			 of Sudan;

			(6)strongly supports the expansion of the size

			 and role of the mission of the African Union in Darfur to protect civilians in

			 Darfur and encourages continued support for this mission from the United

			 States, the North Atlantic Treaty Organization, and other countries and

			 international organizations;

			(7)strongly supports the United Nations

			 Mission in the Sudan and the expansion of this mission to protect civilians and

			 aid workers throughout Sudan;

			(8)supports the continued provision of

			 humanitarian and reconstruction assistance from the United States to the people

			 of southern Sudan, in addition to the assistance allocated for the people of

			 Darfur, so that the people of Sudan may experience and appreciate the benefits

			 of peace;

			(9)supports international efforts to

			 facilitate the safe and voluntary return of refugees and internationally

			 displaced persons to their homes in Sudan; and

			(10)calls upon the governments of all countries

			 in the Sudan region and around the world to actively support and monitor the

			 full implementation of the Comprehensive Peace Agreement to help ensure that

			 the people of Sudan pursue the path to peace, prosperity, and security.

			

